10

ll

12

13

14

15

16

17

18`

19

20

21

22

23§

24

25

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

kirk

BRODERICK J. HUNT,

Plaintiff,
2:19-cv-00099-JAD-VCF
vs. ORDER
DEPARTMENT OF DEFENSE,
Defendant.

 

 

 

Broderick Hunt has filed two Motions for Order Pursuant to Customer Challenge Provisions of the
Right to Financial Privacy Act of 1978. (ECF Nos. 1, 2). Hunt seeks to prevent the Department of Defense
from accessing his financial records pursuant to 12 U.S.C. § 3410.

However, Hunt has failed to pay the required $47.00 filing fee in this case.l In addition, Hunt has
failed to serve a copy of this motion on the Government. The certificates of service attached to his motion
merely state that I-lunt sent or delivered his motions to the Court. (ECF No. 1 at 3; ECF No. 2 at 3). Hunt
must serve a copy of his motions on the Government to provide them with notice of this action. (See 12
U.S.C. § 3410(a); ECF No. 1-1 at 2; ECF No. 2-1 at 2).

ACCORDINGLY, and for good cause shown,

zia/27
IT IS ORDERED that Hunt has until Eebi=iam'y-B', 2019 to pay the filing fee and submit proof of

service. 'Failure to do so Will result in a recommendation that his motions be denied.

DATED this 30th day of January, 2019.

 

CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

If Hunt believes he is unable to pay the filing fee, he may consider applying to proceed m forma pauperis. See 28 U. S. C. -\§
1915; https: //www. nvd. uscourts gov/court-information/fonns/.

1 l

 

